233 S.W.3d 233 (2007)
Alphonso ADAMS, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88868.
Missouri Court of Appeals, Eastern District, Division Three.
September 18, 2007.
Jessica Hathaway, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary Highland Moore, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Movant, Alphonso Adams, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On *234 appeal, movant argues that his counsel coerced him into entering his guilty pleas.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).